Case 5:18-cv-01239-DAE Document 14 Filed 07/22/20 Page 1 of 20

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION

MARIO JESUS RAMIREZ, §
TDCJ No. 01994356, §
§
Petitioner, §
§

v. § Civil No. SA-18-CA-01239-DAE
§
LORIE DAVIS, Director, §
Texas Department of Criminal Justice, §
Correctional Institutions Division, §
§
Respondent. §

- MEMORANDUM OPINION AND ORDER

Before the Court are Petitioner Mario Jesus Ramirez’s Petition for Writ of Habeas
Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 1), Respondent Lorie Davis’s Answer (ECF
No. 8), and Petitioner’s Reply (ECF No. 12) thereto. Having reviewed the record and pleadings
submitted by both parties, the Court concludes Petitioner is not entitled to relief under the
standards prescribed by the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA).
See 28 U.S.C. § 2254(d). Petitioner is also denied a certificate of appealability.

I. Background

In April 2015, a Bexar County jury found Petitioner guilty of the murder of Ofelia
Alvarado and sentenced him to life imprisonment. State v. Ramirez, No. 2011-CR-10323 (379th
Dist. Ct., Bexar Cnty., Tex. Apr. 13, 2015) (ECF No. 9-30 at 34-35). The Texas Fourth Court of
Appeals affirmed Petitioner’s conviction in an unpublished opinion on direct appeal. Ramirez v.
State, No. 04-15-00240-CR, 2016 WL 3030965 (Tex. App.—San Antonio, May 25, 2016, pet.
ref'd); (ECF No. 9-24). The Texas Court of Criminal Appeals (TCCA) then refused his petition

for discretionary review (PDR). Ramirez v. State, No. 1005-16 (Tex. Crim. App. Nov. 2, 2016).
Case 5:18-cv-01239-DAE Document 14 Filed 07/22/20. Page 2 of 20

In January 2018, Petitioner filed a state habeas corpus application challenging the
constitutionality of his state court conviction, but the TCCA eventually denied the application
without written order on November 21, 2018. Ex parte Ramirez, No. 89,161-01 (Tex. Crim.
App.); (ECF Nos. 9-26, 9-29 at 20).

Petitioner initiated the instant proceedings on November 28, 2018. (ECF No. 1 at 15). In
the petition, Petitioner raises the same ineffective-assistance-of-trial-counsel (IATC) claims that
were rejected by the TCCA during his state habeas proceedings. Specifically, Petitioner claims
counsel was ineffective for failing to: (1) call character witnesses at the guilt/innocence phase,
(2) call the defense investigator or psychologist as witnesses at the guilt/innocence phase and
punishment phase, (3) call a pretrial services officer at the guilt/innocence phase, and (4) use the
victim’s diary at the guilt/innocence phase. In her answer, Respondent essentially transcribes the
state court’s adjudication of these allegations and then argues, with little independent analysis,
that federal habeas relief is precluded under the AEDPA’s deferential standard. (ECF No. 8).
Petitioner’s reply to Respondent’s answer (ECF No. 12) provides additional briefing to the
claims raised in his original petition and raises an additional ground for relief—that counsel was
ineffective for failing to object to the improper impeachment of Petitioner during his
guilt/innocence testimony.

II. Standard of Review

Petitioner’s federal habeas petition is governed by the heightened standard of review
provided by the AEDPA. 28 U.S.C.A. § 2254. Under § 2254(d), a petitioner may not obtain
federal habeas corpus relief on any claim that was adjudicated on the merits in state court
proceedings unless the adjudication of that claim either: (1) resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established federal law, as
Case 5:18-cv-01239-DAE Document 14 Filed 07/22/20 Page 3 of 20

determined by the Supreme Court of the United States, or (2) resulted in a decision that was
based on an unreasonable determination of the facts in light of the evidence presented in the state
court proceeding. Brown v. Payton, 544 U.S. 133, 141 (2005). This intentionally difficult
standard stops just short of imposing a complete bar on federal court relitigation of claims
already rejected in state proceedings. Harrington v. Richter, 562 U.S. 86, 102 (2011) (citing
Felker v. Turpin, 518 U.S. 651, 664 (1996)).

A federal habeas court’s inquiry into unreasonableness should always be objective rather
than subjective, with a focus on whether the state court’s application of clearly established
federal law was “objectively unreasonable” and not whether it was incorrect or
erroneous. McDaniel v. Brown, 558 U.S. 120 (2010); Wiggins v. Smith, 539 U.S. 510, 520-21
(2003). Even a strong case for relief does not mean the state court’s contrary conclusion was
unreasonable, regardless of whether the federal habeas court would have reached a different
conclusion itself. Richter, 562 U.S. at 102. Instead, a petitioner must show that the decision was
objectively unreasonable, which is a “substantially higher threshold.” Schriro v. Landrigan, 550
U.S. 465, 473 (2007); Lockyer v. Andrade, 538 U.S. 63, 75-76 (2003).

So long as “fairminded jurists could disagree” on the correctness of the state court’s
decision, a state court’s determination that a claim lacks merit precludes federal habeas
relief. Richter, 562 U.S. at 101 (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). In
other words, to obtain federal habeas relief on a claim previously adjudicated on the merits in
state court, Petitioner must show that the state court’s ruling “was so lacking in justification that
there was an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 103; see also Bobby v. Dixon, 565 U.S. 23, 24 (2011).
Case 5:18-cv-01239-DAE Document 14 Filed 07/22/20 Page 4 of 20

Hl. Merits Analysis
A. Trial Counsel (Claims 1-4).

Petitioner briefly asserted several IATC claims in his federal petition, each one having
been raised and rejected during Petitioner’s state habeas proceedings. Specifically, Petitioner
contends trial counsel failed to: (1) call the eleven character witnesses who testified at the
punishment phase to testify at the guilt/innocence phase regarding Petitioner’s character for
truthfulness, (2) call the defense’s investigator and expert psychologist to testify at the
guilt/innocence and punishment stages, (3) call a pretrial services officer at the guilt/innocence
phase to show that Petitioner did not go near the victim’s house, and (4) use the victim’s diary at
the guilt/innocence phase to establish her depression and suicidal thoughts. As discussed below,
Petitioner fails to demonstrate the state habeas court’s rejection of these challenges was either
contrary to, or an unreasonable application of, Supreme Court precedent.

1. The Strickland Standard

The Court reviews Sixth Amendment IATC claims under the familiar two-prong test
established in Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland, a petitioner
cannot establish a violation of his Sixth Amendment right to counsel unless he demonstrates (1)
counsel’s performance was deficient and (2) this deficiency prejudiced his defense. 466 U.S. at
687-88, 690. According to the Supreme Court, “[s]urmounting Strickland’s high bar is never an
easy task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010).

When determining whether counsel performed deficiently, courts “must be highly
deferential” to counsel’s conduct, and a petitioner must show that counsel’s performance fell
beyond the bounds of prevailing objective professional standards. Strickland, 466 U.S. at 687-

89. Counsel is “strongly presumed to have rendered adequate assistance and made all significant
Case 5:18-cv-01239-DAE Document 14 Filed 07/22/20 Page 5 of 20

decisions in the exercise of reasonable professional judgment.” Burt v. Titlow, 571 U.S. 12, 22
(2013) (quoting Strickland, 466 U.S. at 690). To demonstrate prejudice, a petitioner “must show
that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” Strickland, 466 U.S. at 694. Under this prong, the
“likelihood of a different result must be substantial, not just conceivable.” Richter, 562 U.S. at
112. A habeas petitioner has the burden of proving both prongs of the Strickland test. Wong v.
Belmontes, 558 U.S. 15, 27 (2009).

Finally, IATC claims are considered mixed questions of law and fact and are analyzed
under the “unreasonable application” standard of 28 U.S.C. § 2254(d)(1). See Gregory v. Thaler,
601 F.3d 347, 351 (Sth Cir. 2010). Where, as here, the state court adjudicated the IATC claims
on the merits, a court must review a petitioner’s claims under the “doubly deferential” standards
of both Strickland and Section 2254(d). See Woods v. Etherton, 136 S. Ct. 1149, 1151 (2016)
(citing Cullen v. Pinholster, 563 U.S. 170, 190 (2011)); Knowles vy. Mirzayance, 556 U.S. 111,
112 (2009). In such cases, the “pivotal question” is not “whether defense counsel’s performance
fell below Strickland’s standards,” but whether “the state court’s application of the Strickland
standard was unreasonable.” Richter, 562 U.S at 101. That is to say, the question to be asked in
this case is not whether counsel’s actions were reasonable, but whether “there is any reasonable
argument that counsel satisfied Strickland’s deferential standard.” Jd. at 105.

2. Uncalled Character Witnesses (Claim 1)

Petitioner first asserts that counsel was ineffective for failing to call any character
witnesses on his behalf at the guilt/innocence phase of trial. According to Petitioner, counsel
should have called the eleven witnesses who eventually testified at the punishment phase—

almost all of whom were family members or friends—to testify at the guilt/innocence phase
Case 5:18-cv-01239-DAE Document14 Filed 07/22/20 Page 6 of 20

about Petitioner’s “character traits for law abidingness, peacefulness, and truthfulness.” Because
counsel called none of these witnesses, Petitioner contends he was forced to testify on his own
behalf and was subject to difficult cross-examination by the prosecution which damaged his case.
Petitioner raised this allegation during his state habeas proceedings. In response, trial
counsel submitted an affidavit wherein he summarized the facts concerning this allegation:

[Petitioner] entered a plea of not guilty before a jury which found him
guilty to the murder of Ofelia Alvarado on November 11, 2010 and assessed
punishment at life imprisonment. Cause of death was multiple stab wounds with
a critical wound to the throat. Overall there were six puncture wounds to the front
and back of Alvarado. She was found dead in her kitchen naked and covered with
a blanket.

[Petitioner]’s testimony before the jury, at the guilt/innocence phase,
denied he inflicted the lethal stab wounds to Alvarado, whom he called a friend
without a romantic relationship. [Petitioner] told the jury he attempted to prevent
Alvarado from committing suicide after he found a suicide note on a table.
Alvarado became enraged and attacked [Petitioner] striking him on his head.
Alvarado then removed her clothes, cleansed herself with Clorox, grabbed two
knives from the kitchen, and inflicted knife wounds to her naked body. Alvarado
expressed despair in her life meant because she loved children and she could no
[sic] bear children. [Petitioner] testified he attempted to take the knives out of her
hands to prevent Alvarado from suicide. There was a struggle that resulted in
Alvarado inflicting multiple knife wounds that eventually caused her death.
[Petitioner] denied he inflicted any stab wounds; without any explanation for the
wounds to her backside.

Alvarado’s sister entered the house without being aware of [Petitioner]’s
presence. [Petitioner] quickly gathered Alvarado’s clothing and other items that
he placed into a basket. [Petitioner] carried that basket with him as he exited the
house without detection and drove home. DNA established the presence of
Alvarado’s blood on those items, that included a bloody knife with a fragment
missing that matched a fragment found at the crime scene. Forensic DNA testing
also established a high probability Alvarado and [Petitioner] were not excluded as
the donor of blood evidence found on the items removed by [Petitioner] and items
at Alvarado’s residence. Counsel filed a motion to suppress the search and
seizure of evidence in [Petitioner]’s car which motion was denied by this Court
after an evidentiary hearing. The ruling by the trail court was not contested by.
counsel on appeal.

ECF No. 9-31 at 14-19. In the same affidavit, counsel also addressed Petitioner’s assertion of

ineffective assistance:
Case 5:18-cv-01239-DAE Document 14 Filed 07/22/20 Page 7 of 20

[Petitioner] fails to identify any witness or specify the content of their
testimony that would have negated a verdict of guilt or changed the outcome of
{Petitioner]’s murder conviction and life sentence. [Petitioner] and Alvarado
were the only persons present.

[Petitioner] steadfastly denied being present at the home of Alvarado or to
stabbing Alvarado when he gave a voluntary video recorded interview with
police. However, at trial [Petitioner] testified he was present and Alvarado
committed suicide by self-inflicted knife wounds.

[Petitioner] maintained that same resolve of denial to his defense team,
myself and William Brooks, an attorney employed by Counsel, both of whom
were bound by the attorney-client privilege. [Petitioner] gave similar version of
the stabbing death of Alvarado to investigator Ray Ybarbo; psychologist Judith
Craig; defense psychiatrist Randall Sellers; and Stan Ramos, a former
commissioned law enforcement officer, who was dating [Petitioner]’s mother.
Throughout those interviews [Petitioner] maintained an unwavering denial he was
not responsible for Alvarado’s death, that her death was suicide by self-inflicted
knife wounds.

[Petitioner]’s unwavering denial of his guilt was contrary to DNA and
physical evidence [which] foreclosed counsel from presenting character evidence
to establish his good character or his credibility before a jury. Counsel is of the
opinion such character evidence, at the guilt/innocence phase, would not have
significant relevance to material fact issues relating to a defense that would
exculpate [Petitioner]. Therefore, there was no sound trial strategy for counsel to
introduce character evidence of good behavior or honesty because [Petitioner]
testified Alvarado committed suicide by self-inflicted stab wounds.

* * +

[Petitioner]’s steadfast denial to stabbing Alvarado prevented counsel
from presenting evidence under Art. 36.36, Texas Code of Criminal Procedure,
which permits the defense to offer testimony as to all relevant facts and
circumstances surrounding the relationship between [Petitioner] and Alvarado, or
to show the condition [of] [Petitioner]’s mind or to establish he had a reasonable
use of force was immediately necessary.

Consequently, [Petitioner] eliminated any sound trial strategy by counsel
to present character witnesses to show good character traits of being law abiding,
peaceful, and non-violent. Contrary to [Petitioner]’s testimony before the jury,
the facts and evidence established a violent and brutal murder most likely
committed during a rage of anger by [Petitioner]’s inflicting multiple stab wounds
to Alvarado causing her death. That evidence coupled with [Petitioner]’s flight
and attempt to conceal evidence of his involvement negated any relevant fact
issues at trial that could have been supported by character evidence sufficiently
persuasive for the jury to render a verdict other than guilty.

7
Case 5:18-cv-01239-DAE Document14 Filed 07/22/20 Page 8 of 20

Id. The state habeas trial court found trial counsel’s affidavit credible and that counsel made a
reasonable strategic decision to avoid calling the witnesses set forth in his complaint. Jd. at 41-
46. These findings and conclusions were adopted by the TCCA when it denied Petitioner’s state
habeas application. ECF No. 9-26.

Petitioner fails to show that the state court’s ruling was contrary to, or involved an
unreasonable application of Strickland or that it was an unreasonable determination of the facts
based on the evidence in the record. Trial counsel’s affidavit—adopted by the state habeas court
and ultimately by the TCCA—thoroughly explained how the facts and evidence against
Petitioner, along with Petitioner’s unwavering denial of guilt and adherence to an implausible
defensive theory, rendered the presentation of character witnesses on his behalf a poor trial
strategy. Petitioner has not shown that this determination “was so lacking in justification that
there was an error well understood and comprehended in existing law beyond any possibility for
fairminded disagreement.” Richter, 562 U.S. at 103.

Moreover, this Court has independently reviewed the record of these proceedings and
finds that counsel’s strategic decision not to call these witnesses was reasonable. “[C]ounsel has
wide latitude in deciding how best to represent a client. . .” Yarborough v, Gentry, 540 U.S. 1, 5-
6, 8 (2003) (“When counsel focuses on some issues to the exclusion of others, there is a strong
presumption that he did so for tactical reasons rather than through sheer neglect.”). Indeed,
counsel’s strategic choices, made after a thorough investigation of the law and facts relevant to
plausible options, are virtually unchallengeable. Strickland, 466 U.S, at 673; Pape v. Thaler, 645
F.3d 281, 289-90 (Sth Cir. 2011). “A conscious and informed decision on trial tactics and

strategy cannot be the basis for constitutionally ineffective assistance of counsel unless it is so ill
Case 5:18-cv-01239-DAE Document 14 Filed 07/22/20 Page 9 of 20

chosen that it permeates the entire trial with obvious unfairness.” Cotton v. Cockrell, 343 F.3d
746, 752-53 (Sth Cir. 2003).

Petitioner fails to demonstrate that trial counsel’s strategy was ill chosen. To the
contrary, the record indicates that counsel made the decision not to call Petitioner’s character
witnesses based on Petitioner’s steadfast insistence that Alvarado’s death was the result of
suicide by self-inflicted knife wounds juxtaposed against the overwhelming evidence indicating
Petitioner was, in fact, guilty. This background, coupled with the fact that Petitioner admittedly
fled the scene of the crime, attempted to conceal evidence of his involvement, then lied to police
in a video-recorded interview, led counsel to make the informed strategic decision not to present
evidence of Petitioner’s good behavior or honesty, particularly since such evidence would have
little relevance to the fact issues being determined at the guilt/innocence phase. Petitioner has
not shown that this decision was unreasonable, much less that the state court’s denial of this
claim was an unreasonable application of Strickland. Thus, under the “doubly” deferential
review encompassed by Strickland and the AEDPA, Petitioner’s claim cannot survive. See
Richter, 562 U.S at 105.

3. Defense Investigator and Psychologist (Claim 2)

Petitioner next faults counsel for failing to call psychologist Dr. Judith Craig or
investigator Ray Ybarbo—both members of the defense team—to testify at either the
guilt/innocence phase or punishment phase. After being cross-examined during his
guilt/innocence phase testimony for his prior inconsistent statements to police, Petitioner
contends counsel should have called either of these witnesses to establish that he had given
statements to the experts during their respective interviews that were consistent with his trial

testimony. Petitioner also contends Dr. Craig, who conducted a psychological evaluation of
Case 5:18-cv-01239-DAE Document 14 Filed 07/22/20 Page 10 of 20

Petitioner, should have been called as an expert at both the guilt/innocence and punishment
phases to explain his behavior and why Petitioner lied to police following his arrest.

Petitioner raised these allegations during his state habeas proceedings. As with the
previous allegation, trial counsel responded to Petitioner’s assertions in his affidavit to the state
habeas trial court. ECF No. 9-31 at 17-19. In that affidavit, counsel noted that Dr. Craig’s
evaluation, in part, described Petitioner as having narcissistic tendencies but that he tended to
become extremely disorganized when scared or in high-stress situations, and is capable at those
times of losing control of his impulses. /d. Counsel then concluded:

Dr. Craig and I discussed the benefits an[d] adversities of her testimony
from her psychological findings. The good was [Petitioner] showed no psychosis
or [thought] disorder, or psychopathology. However, adverse to [Petitioner]’s
best interest Dr. Craig believed her testimony could be considered that of a two-
sided sword that would result in the State turning her findings against [Petitioner]
due to his inability to cope with stress and loss of impulse control. Another
concern was [Petitioner]’s steadfast denial of his involvement in Alvarado’s [sic]
could influence the jurors [Petitioner] constituted a serious threat to society, if he
were allowed back on the streets.

Dr. Craig’s assessment was susceptible to being used by the State to argue
. [Petitioner]’s narcissistic nature and loss of impulse control could [have]
explained Alvarado’s death was not a suicide. ([Petitioner]’s denial would be
perceived by a jury as untruthful due to evidence inconsistent with suicide.
Therefore the State could have used Craig’s testimony to persuade a jury
[Petitioner] lost control under the pressure of Alvarado’s rejection of his advances
or that they had a heated argument that went our [sic] of control. Coupling that
with [Petitioner]’s attempt to conceal evidence and denial of stabbing Alvarado
would have nullified Dr. Craig’s testimony. Therefore there was a mutual
consensus Dr. Craig not testify.

Id. The state habeas trial court found trial counsel’s affidavit credible and that counsel
made a reasonable strategic decision to avoid calling either Ybarbo or Dr. Craig because of the
overwhelming evidence of Petitioner’s guilt and the fact that Petitioner’s statements to them

placed him at the scene of the crime. Jd. at 43-45. These findings and conclusions were then

adopted by the TCCA. ECF No. 9-26.

10
Case 5:18-cv-01239-DAE Document 14 Filed 07/22/20 Page 11 of 20

Petitioner fails to show that the state court’s ruling was contrary to, or involved an
unreasonable application of Strickland. Again, trial counsel generally have broad discretion
when it comes to deciding how best to proceed strategically, and such choices, made after a
thorough investigation of the law and facts relevant to plausible options, are virtually
unchallengeable. Strickland, 466 U.S. at 673; Ward v. Stephens, 777 F.3d 250, 264 (5th Cir.
2015) (noting the Supreme Court has emphasized counsel has “wide latitude in deciding how
best to represent a client.”).

Here, the record indicates counsel made a reasonable strategic decision to avoid calling
either Ybarbo or Dr. Craig at the guilt/innocence phase. While both witnesses could have
theoretically confirmed that Petitioner gave them a statement consistent with his testimony, the
benefits of such testimony would have been slight given the overwhelming evidence against
Petitioner and the fact that their testimony could actually place Petitioner at the scene of the
crime. Such testimony would also fail to negate the fact that Petitioner lied to the police.
Furthermore, Dr. Craig’s evaluation of Petitioner could have been used against him to advance
the theory that his narcissistic nature and loss of impulse control were partially to blame for
Alvarado’s murder. Thus, counsel’s decision not to call these witnesses at guilt/innocence was
anything but unreasonable.

Furthermore, Dr. Craig’s assessment that Petitioner was a narcissist who lacked impulse
control could have been used against Petitioner at the punishment phase as well. While this
testimony ostensibly could have been used by the defense to explain Petitioner’s behavior, such
evidence is, at best, a “double-edged” sword that could also have been used to demonstrate
Petitioner is a continuing threat to society. The decision to forego presenting “double-edged”

evidence was also a reasonable trial strategy. Gray v. Epps, 616 F.3d 436, 449 (5th Cir. 2010)

11
Case 5:18-cv-01239-DAE Document 14 Filed 07/22/20 Page 12 of 20

(petitioner could not show prejudice because much of the new evidence was double-edged and
could be interpreted as aggravating); Hopkins v. Cockrell, 325 F.3d 579, 586 (Sth Cir. 2003)
(holding “that a tactical decision not to pursue and present potentially mitigating evidence on the
ground that it is double-edged in nature is objectively reasonable”); see also Reed v. Vannoy, 703
F. App’x 264, 270 (Sth Cir. 2017) (unpublished) (finding “double-edged evidence cannot support
a showing of prejudice under Strickland.”).

Consequently, viewing this allegation under the deferential standard that applies on
federal habeas review, Petitioner has not shown that the state court’s decision was objectively
unreasonable or that he is entitled to relief.

4. Pretrial Services Officer (Claim 3)

Next, Petitioner contends counsel was ineffective for not calling a pretrial services officer
to testify on his behalf at the guilt/innocence phase. Veronica Romo and Jacqueline Bauerband
were pretrial services officers who monitored Petitioner’s release on bond via a GPS monitoring
device following his arrest. Both testified on Petitioner’s behalf at the punishment phase that
Petitioner fully complied with the requirements of his pretrial supervision, including his
prohibition from being near the victim’s family residence. Petitioner now seems to argue that the
witnesses should have been called at the guilt/innocence phase to establish that Petitioner was
not at the victim’s house on the day of her murder.

Trial counsel addressed Petitioner’s perplexing claim in his affidavit to the state habeas
trial court:

[Petitioner]’s argument Bauerbond should have been called as a witness at

the guilt/innocence phase to establish he was not at Alvarado’s house on the day

of her murder is without merit. [Petitioner] was placed on GPS monitoring

several months after his arrest for the murder of Alvarado. Because [Petitioner]

was not placed on GPS monitoring at the time of the murder, it was impossible to

use GPS positioning of [Petitioner]’s whereabouts on the day of Alvarado’s
murder. Pretrial officer Bauerbond did have any access to GPS location data

12
Case 5:18-cv-01239-DAE Document 14 Filed 07/22/20 Page 13 of 20

before the murder. As such Bauerbond could not have truthfully provided
testimony to alibi evidence for [Petitioner].

ECF No. 9-31 at 17. The state habeas trial court found counsel’s affidavit credible and
that counsel made a reasonable strategic decision to not call the aforementioned witnesses. Jd. at
44. The TCCA then adopted these findings and conclusions. ECF No. 9-26.

Petitioner has not rebutted the state court’s finding of fact with clear and convincing
evidence. Indeed, it is hard to imagine how he could, as neither witness could have possibly
testified to Petitioner’s whereabouts before he was actually arrested for the crime and placed
under the supervision of pretrial services. To the extent Petitioner is arguing the witnesses
should have testified to his whereabouts affer he was arrested and released on bond, he fails to
provide any argument as to how such testimony would be relevant at the guilt/innocence phase
of trial. Such conclusory assertions are insufficient to support a claim for ineffective assistance,
much less constitute “clear and convincing evidence” sufficient to overcome the presumption of
correctness attributed to the trial court’s finding of counsel’s credibility and competence. See
Miller v. Thaler, 714 F.3d 897, 903 (Sth Cir. 2013); Woodfox v. Cain, 609 F.3d 774, 809 n.17
(5th Cir. 2010). Petitioner’s claim is therefore denied.

5, The Victim’s Diary (Claim 4)

In Petitioner’s last IATC claim he asserts in a single sentence that counsel was ineffective
for failing to use the victim’s diary to establish she was depressed and thus suicidal. Petitioner
provides absolutely no argument to support this conclusory assertion, but instead attaches an
entry from a diary dated July 23, 2009, well over a year prior to Alvarado’s murder. (ECF
No. 12-7). However, such conclusory assertions of deficient performance are insufficient to
support a claim for ineffective assistance of counsel. Woodfox, 609 F.3d at 809 n.17; Gregory v.

Thaler, 601 F.3d 347, 353 (Sth Cir. 2010); Day v. Quarterman, 566 F.3d 527, 540 (5th Cir.

13
Case 5:18-cv-01239-DAE Document 14 Filed 07/22/20 Page 14 of 20

2009). Under Rule 2(c) of the Rules Governing Section 2254 Cases, a petitioner is required to
plead facts in support of his claims. As Petitioner has provided no briefing in support of his
allegation, it is subject to summary dismissal. See Ross v. Estelle, 694 F.2d 1008, 1012 (5th Cir.
1983) (holding “mere conclusory allegations do not raise a constitutional issue in a habeas
proceeding”); Koch v. Puckett, 907 F.2d 524, 530 (Sth Cir. 1990) (same).

Furthermore, the law “does not require counsel to raise every available nonfrivolous
defense.” Knowles v. Mirzayance, 556 U.S. 111, 127 (2009). Here, the one-page diary entry
provided by Petitioner hardly establishes that the victim was suicidal, much less that she
remained so up until the date of the instant offense. Thus, Petitioner’s trial counsel could
reasonably have concluded the diary entry was irrelevant or unlikely to prove productive. But
again, counsel’s choice of a defense and his strategy in arguing that defense to a jury are
“virtually unchallengeable.” Strickland, 466 U.S. at 690; Trottie v. Stephens, 720 F.3d 231, 243
(5th Cir. 2011) (holding the failure to present a particular line of argument is presumed to be the
result of strategic choice). Relief is therefore denied.

6. Lack of Prejudice

Finally, even if Petitioner could establish that counsel’s performance in this case
constituted deficient performance, he still fails to demonstrate that the alleged errors were
prejudicial to his defense. Again, to demonstrate prejudice, a petitioner “must show that there is
a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.” Strickland, 466 U.S. at 694. “[A] court assessing prejudice must
consider the totality of the evidence before the judge or jury.” Mejia v. Davis, 906 F.3d 307, 315

(Sth Cir. 2018) (quoting Strickland, 466 U.S. at 696) (internal quotation marks omitted).

14
Case 5:18-cv-01239-DAE Document 14 Filed 07/22/20 Page 15 of 20

Petitioner has not established that the alleged errors were prejudicial with regard to his
guilt because, as the record demonstrates, the State’s case was strong and there was substantial
evidence establishing Petitioner’s guilt. See Berghuis v. Thompkins, 560 U.S. 370, 390 (2010)
(noting the weight of the evidence of guilt in finding alleged deficient performance of counsel
not prejudicial); Pondexter v. Quarterman, 537 F.3d 511, 525 (5th Cir. 2008). This evidence
included: (1) DNA evidence establishing a strong probability Petitioner was present at the crime
scene, (2) Petitioner’s testimony admitting to being at the crime scene, (3) evidence containing
the victim’s DNA that was removed from the crime scene and found in Petitioner’s car,
including a knife, the victim’s bra and underwear, a towel, and quart of bleach, (4) Petitioner’s
testimony admitting to fleeing the scene of the crime, attempting to conceal evidence of his
involvement, and lying to police about being in the home; and (5) the fact that the victim had
stab wounds on her neck and back which conflict with Petitioner’s assertion that she committed
suicide. Similarly, with regard to his punishment-phase assertion (Claim 2), Petitioner also has
not established prejudice given the nature of Petitioner’s offense and the fact that he refused to
accept responsibility for his actions.

Given the overwhelming nature of the evidence against Petitioner, there is simply no
reasonable probability that the jury would have voted to acquit Petitioner had counsel presented
the above testimony and evidence as he now contends. As such, Petitioner is unable to establish
that counsel’s performance was deficient or that he was prejudiced by counsel’s alleged errors.
Because Petitioner fails to demonstrate that the state court’s denial of Petitioner’s IATC

allegations was not an unreasonable application of Strickland, relief on these claims is therefore

denied.

15
Case 5:18-cv-01239-DAE Document 14 Filed 07/22/20 Page 16 of 20

B. Petitioner’s Fifth Claim is Time-barred.

Under the AEDPA, a state prisoner has one year to file a federal petition for habeas
corpus, starting, in this case, from “the date on which the judgment became final by the
conclusion of direct review or the expiration of the time for seeking such review.” 28 U.S.C.
§ 2244(d)(1)(A); Palacios v. Stephens, 723 F.3d 600, 604 (5th Cir. 2013). Petitioner’s judgment
became final for limitations purposes on January 31, 2017, ninety days after the TCCA affirmed
his conviction and when the time for filing a petition for writ of certiorari to the United States
Supreme Court expired. See Sup. Ct. R. 13.1; Ott v. Johnson, 192 F.3d 510, 513 (5th Cir. 1999)
(“§ 2244(d)(1)(A) . . . takes into account the time for filing a certiorari petition in determining
the finality of a conviction on direct review”). As a result, the limitations period under
§ 2244(d) for filing his federal habeas petition expired a year later on January 31, 2018.
Petitioner’s state habeas application then tolled the limitations period for 309 days, making his
federal petition due on December 6, 2018. See 28 U.S.C. § 2244(d)(2).

Petitioner’s § 2254 Petition (ECF No. 1) was filed on November 28, 2018, well before
the one-year limitations period expired. However, Petitioner’s fifth claim for relief—alleging
that trial counsel was ineffective for failing to object to improper cross-examination questions—
‘was raised for the first time on July 2, 2019, in Petitioner’s reply to Respondent’s answer (ECF
No. 12). Because this claim was raised for the first time almost seven months after the
limitations period expired, the claim is barred by the one-year statute of limitations unless it
relates back to a timely-filed allegation or is subject to equitable tolling.

1, Petitioner’s new claim does not “relate back.”

Federal Rule of Civil Procedure 15(c)(2) instructs that an amended pleading relates back

to the date of the original pleading when the claim asserted in the amended pleading “arose out

16
Case 5:18-cv-01239-DAE Document14 Filed 07/22/20 Page 17 of 20

of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original
pleading.” Whether an amended claim relates back to the date of an earlier filed pleading
depends on whether that claim asserts a new ground for relief supported by facts that differ in
both time and type from those set forth in the original pleading. Mayle v. Felix, 545 U.S. 644,
650 (2005). Only those claims in the amended pleading that are tied to a common core of
operative facts as the claims in the original petition will relate back to the original petition and
will be considered timely filed. Jd. at 664.

Petitioner’s new IATC claim (that counsel failed to object to improper cross-
examination) differs from the original claims asserted in his federal petition (regarding counsel’s
failure to call certain witnesses). Although they are all IATC claims, “[nJew claims of
ineffective assistance of counsel do not automatically relate back to prior ineffective assistance
claims simply because they rest on the same constitutional violation.” United States v. Gonzalez,
592 F.3d 675, 680 (Sth Cir. 2009). None of Petitioner’s original IATC claims involve counsel’s
failure to object or mention any facts that would form the basis of the new IATC claim. Rather,
Petitioner attempts to introduce a new legal theory on facts different from those underlying the
original claims. See, e.g., Gonzalez, 592 F.3d at 679 (quoted case omitted) (IATC claim does not
relate back to original petition when original IATC claims involve an “entirely distinct type of
attorney misfeasance” from the claim asserted in the amended pleading).

Because Petitioner’s new IATC claim is completely unrelated to the IATC claims raised
in the first petition, the new claim does not relate back to the original petition and is therefore

barred by the statute of limitations.

17
Case 5:18-cv-01239-DAE Document 14 Filed 07/22/20 Page 18 of 20

2. Equitable Tolling

The Supreme Court has made clear that a federal habeas corpus petitioner may avail
himself of the doctrine of equitable tolling “only if he shows (1) that he has been pursuing his
rights diligently, and (2) that some extraordinary circumstance stood in his way and prevented
timely filing.” McQuiggin v. Perkins, 569 U.S. 383, 391 (2013); Holland v. Florida, 560 U.S.
631, 649 (2010). However, equitable tolling is only available in cases presenting “rare and
exceptional circumstances,” United States v. Riggs, 314 F.3d 796, 799 (5th Cir. 2002), and is
“not intended for those who sleep on their rights.” Manning v. Epps, 688 F.3d 177, 183 (5th Cir.
2012).

Petitioner has not demonstrated that he diligently pursued habeas relief on his fifth
allegation during the limitations period. Petitioner waited until the end of the limitations period
to file his original federal habeas petition (ECF No. 1), and did not raise the instant claim until
seven months after the limitations period when he filed his reply to Respondent’s Answer (ECF
No. 12). Moreover, Petitioner fails to establish that any extraordinary circumstances prevented
him from raising the claim earlier. “Equitable tolling applies principally where the plaintiff is
actively misled by the defendant about the cause of action or is prevented in some extraordinary
way from asserting his rights.” Coleman v. Johnson, 184 F.3d 398, 402 (5th Cir. 1999) (internal
quotation and citation omitted). Petitioner makes no argument that either situation occurred.
Consequently, because Petitioner does not assert any specific facts showing that he was
prevented, despite the exercise of due diligence on his part, from timely filing his allegation in

this Court, his fifth claim for relief is untimely and barred by § 2244(d)(1).

18
Case 5:18-cv-01239-DAE Document 14 Filed 07/22/20 Page 19 of 20

IV. Certificate of Appealability

The Court must now determine whether to issue a certificate of appealability (COA). See
Rule 11(a) of the Rules Governing Section 2254 Proceedings; Miller—El v. Cockrell, 537 U.S.
322, 335-36 (2003) (citing 28 U.S.C. § 2253(c)(1)). A COA may issue only if a petitioner makes
“a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Ifa
district court rejects a petitioner’s constitutional claims on the merits, the petitioner must
demonstrate “that reasonable jurists would find the district court’s assessment of the
constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). This
requires a petitioner to show “that reasonable jurists could debate whether the petition should
have been resolved in a different manner or that the issues presented were ‘adequate to deserve
encouragement to proceed further.’” Miller—Ei, 537 US. at 336 (citation omitted).

A district court may deny a COA sua sponte without requiring further briefing or
argument. See Alexander v. Johnson, 211 F.3d 895, 898 (Sth Cir. 2000). For the reasons set
forth above, the Court concludes that jurists of reason would not debate the conclusion that
Petitioner was not entitled to federal habeas relief. As such, a COA will not issue.

V. Conclusion and Order

After careful consideration, the Court concludes that Petitioner’s fifth allegation is barred
from federal habeas corpus relief by the statute of limitations set forth in 28 U.S.C. § 2244(d).
The Court also concludes Petitioner has failed to establish that the state court’s rejection of
Petitioner’s first four allegations on the merits during his state habeas proceedings was either (1)
contrary to, or involved an unreasonable application of, clearly established federal law, as
determined by the Supreme Court of the United States, or (2) based on an unreasonable

determination of the facts in light of the evidence presented during Petitioner’s state trial and

19
Case 5:18-cv-01239-DAE Document 14 Filed 07/22/20 Page 20 of 20

habeas corpus proceedings. Accordingly, based on the foregoing reasons, IT IS HEREBY
ORDERED that:

1. Federal habeas corpus relief is DENIED and Petitioner Mario Jesus Ramirez’s
Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 1) is DISMISSED
WITH PREJUDICE;

2. No Certificate of Appealability shall issue in this case; and

3: All other motions, if any, are DENIED, and this case is now CLOSED.

It is so ORDERED.

SIGNED this the eh day of July, 2020.

 

<p TRICT JUDGE

 

20
